United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-QSB x Quarterly report pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934: For the quarterly period ended June 30, 2007. ¨ Transition report pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934: For the transition period from: to . Commission File Number 000-50081 Invisa, Inc. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 65-1005398 (I.R.S. employer identification number) 290 Cocoanut Street Suite 1A Sarasota, Florida 34236 (Address of principal executive offices) (941) 355-9361 (Issuers telephone number) Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that Invisa was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x
